The attack on Galina Kozlova, member of the board of the Mari national organisation Mari Ušem and editor of the literary magazine Ontšõko (debate)
The next item is the statement by the Commission on the attack on Galina Kozlova, member of the board of the Mari national organisation Mari Ušem and editor of the literary magazine Ontšõko.
Member of the Commission. Mr President, honourable Members, the Commission regrets the violent attack on Galina Kozlova which took place on 25 January in the capital of the Mari Republic, and I express my sympathy to her and her family and my best wishes for her speedy recovery from her injuries. The Commission expects that the incident will be thoroughly and speedily investigated and the perpetrators brought to justice. In this context I note that an investigation has been opened and that the President of the Mari Republic has reportedly demanded that it be given special priority.
More generally, the Commission is aware of the situation of Finno-Ugric indigenous peoples, such as the Mari-El people in Russia. We are also aware of the concerns raised by a number of Members of the European Parliament concerning the treatment of the Mari-El, notably with regard to the Mari language in school teaching and the harassment of journalists and the presidential elections in December 2004. The Commission took good note of Parliament's resolution of May 2005.
The Commission sees common values, including the respect for human rights, as a cornerstone of its relations with Russia. The Commission participates actively in the EU-Russia human rights consultations, where we aim to discuss the most important issues with Russia in an open and constructive manner. It would be useful if we could, on issues such as these, move away from mutual recriminations and focus on exchanges of experience and best practice on how to deal with these problems, which can arise in many modern societies. It is for that reason that the Commission has suggested that the participation in the human rights consultations should be widened to include not only diplomats but also experts from line ministries and agencies responsible for tackling these issues on the ground.
The next round of consultations with Russia on human rights - including the rights of people belonging to minorities - and fundamental freedoms will take place on 3 May.
The Commission has raised the issue of the rights of the Mari population bilaterally with the Russian authorities. In response, they have given information on the activities which have been undertaken, financed by the government of the Mari Republic, to promote the development of art and culture in the Mari Republic, to encourage multilingualism as well as to foster traditional arts and crafts. Support is given to publishing books by authors in the Mari language, as well as their translation into Russian, for newspapers in the Mari language and for study at the University of Mari El and other institutions of higher education.
Finally, I should add that, in the roadmap for the common space on research and education, including cultural aspects, the EU and Russia have agreed to work together in order 'to strengthen and enhance the European identity on the basis of common values, including freedom of expression, democratic functioning of the media and respect of human rights, including the rights of persons belonging to minorities and promotion of cultural and linguistic diversity as a basis of civil society in Europe without dividing lines'. We are now working together with Russia on an action plan for cultural cooperation which will aim to translate these principles into concrete action. Exchanges in this field should help to build a better climate in which the cultures and traditions of minority populations are respected.
on behalf of the PPE-DE Group. - Mr President, I would like to thank the Commissioner for her understanding and quick reaction. Parliament has already voiced its concern about the situation in the Mari El Republic: that was two years ago back in May 2005 after Mari national leader Vladimir Kozlov was brutally beaten up.
Alarmingly, no improvement has been noted since then. Clamping down on attempts to revive Mari national culture and language has continued. Therefore, we cannot be satisfied with the fact that an investigation into the beating of Mr Kozlov has produced no results in two years and now there is a new incident.
I think that the most alarming fact in today's Russia is that politically motivated killings, deaths and physical attacks continue unabated and that not a single perpetrator has been caught or tried.
The latest case is that of Ivan Safronov, who happened to fall from the window just before he was to publish an article about illegal Russian arms sales to Syria and Iran.
Sadly, the robust revival of widespread xenophobia, militant movements of neo-fascists and Stalinists have become part of Russia's reality.
If a government has for several years been unable or unwilling to guarantee the basic right to life and security for all its citizens and to bring contract killers to justice, then such a government necessarily undermines its own position as a credible international partner.
Our message today should be the following: there can be no further progress in EU-Russia relations until the Kremlin decides to intervene and stop this vicious cycle of killings and human rights violations. Clearly, if Russian citizens cannot have confidence in the justice of their own state, how can Russia's partners abroad have trust in future gas deliveries and Russia's compliance with the international code of conduct?
on behalf of the PSE Group. - (HU) On behalf of the European socialists, I am very grateful to the European Commission for its rapid reaction, for we face a very serious situation that gives much cause for concern. As my fellow Member Tunne Kelam has already implied, the 2005 decision had its result, and the situation in the Mari Republic improved temporarily. Now, two years later, once again we see a peaceful female activist, Galina Kozlova, brutally attacked, in an incident that rightfully attracts the attention of the European Commission and the European Parliament. We know that the perpetrators of the attack on Mr Kozlov in 2005 have still not been found, and in fact this is also grounds for the current decision. As President of the Minority Languages Intergroup within the European Parliament, and of the Finno-Ugric forum - which is a cross-party initiative - I was able in September 2006 to invite Mr Kozlov here to Strasbourg. I was able to determine first-hand this is no radical, unmanageable individual, but rather a remarkably moderate man. The purpose of today's resolution is to take note of and draw attention to the fact that the European Commission and the European Parliament are paying attention to what is happening there. We ask the Russian federal authorities to exert pressure on the local authorities of the Mari Republic, because this examination is far from reassuring. The case is being treated as one of light bodily injury, whereas in fact Galina Kozlova suffered a fracture of the skull base, which is a serious bodily injury! Today's resolution is important for this reason as well, and it is similarly important that at the next EU-Russian summit, the situation be raised along with the situation of other Finno-Ugric peoples, and that it be discussed within the context of the EU-Russian dialogue as well. I wish to thank Mrs Neelie Kroes and the Commission for their cooperation.
on behalf of the ALDE Group. - (HU) On 25 January of this year, Galina Kozlova was seriously injured by an unknown attacker in Yoshkar-Ola. Mrs Kozlova suffered skull, brain and eye injuries. She was treated in hospital for several weeks, and is still recovering at home. The perpetrator or perpetrators have not yet been caught. This is not so surprising, of course, in light of the fact that, as we know, serious incidents against activists struggling on behalf of the rights of the Mari minority occurred regularly between 2001 and 2005, and not a single perpetrator has been brought to justice since that time. This situation does raise the fear that these serious incidents occur at the behest of the local authorities, or at least with their tacit support.
Our parliamentary resolution of 2005 had tangible results, as my fellow Member Mr Tabajdi has suggested, since for a year and a half no such incidents occurred. It is true that the situation of the Mari minority did not improve significantly, but small steps forward are being taken, and therefore I am glad that the Commission is now also addressing these questions and putting them on the agenda. But I also request both the Commission and Parliament to devote much more attention to resolving the problems of the Finno-Ugric minorities and of minorities in general within Russia.
We encourage the Union to speak up within the context of the European Union-Russian human rights dialogue on this matter. This is not simply a matter of an isolated event, but at the rights of the Mari minority and indeed of the Finno-Ugric minorities in general. At the same time I also urge that within the context of the cultural cooperation between the European Union and Russia, subsidised programmes at last be launched in support of the education, language training and maintenance of cultural institutions of minorities, and especially of the Finno-Ugric minorities.
If we are not successful in moving forward, then this matter will have to be put on the agenda of the European Union-Russian summit, for it is intolerable that despite the will of the European Parliament, the Commission and the Council, there should be constant violations of civil rights in Russia.
on behalf of the UEN Group. - (PL) Mr President, from this Chamber we protest against those who breach human rights and violate the rules of law. We should, however, ask ourselves what effect our activities driven by solidarity with people of good will are having. I do not believe it is the effect we would wish. Nonetheless, this is one of the ways to hinder social processes that adversely affect us all such as disrespect for human beings, violence and the struggle to be able to present one's views, something every citizen of a democratic state should be able to do.
Galina Kozlova, who is a member of the board of the Mari Ušem organisation and editor of the literary magazine Ontšõko is an example. She is married to Vladimir Kozlov, President of the Mari-El Republic's Council. She has given distinguished service to the republic, but unlike many journalists, she does not share her opponents' political views.
As Europeans it is our duty to monitor, raise, and condemn the discrimination of Mari citizens, and attacks on their representatives and journalists. We support Galina Kozlova in her struggle for the interests of Mari citizens and democracy.
on behalf of the GUE/NGL Group. - (NL) Mr President, in the 1920s, the Soviet Union tried to find a fair solution to the problem of nationalities. The large Russian empire, with its many minorities, made way for regional self-government for the other peoples, with education and administration in the people's language. It is to this decision that 11 countries, including Ukraine, Georgia and Uzbekistan, now owe their independence.
The many smaller peoples, such as the Chechens, Tatars, Ossetians, Karelians or Mari, on the other hand, were given only autonomous areas within Russia or one of the other federal states. These peoples have been in a bad way ever since the collapse of the Soviet Union. Nobody has recognised their right to independence and they all hope that they, despite everything, can retain the rights that were granted to them 85 years ago.
Unfortunately, the continuation of these rights is threatened by resurgent nationalism in both Georgia and Russia. The bad political climate in Russia is the price for holding onto Chechnya, against the wishes of the Chechens, by extremely violent means. Intimidation and murder are, in fact, promoted within the army in which young soldiers are systematically abused by older soldiers, and obliged to keep quiet about it.
In Putin's Russia, there is less and less room for protest, critical investigation and change of power. The stability of the regime in power and the ever-increasing concentration of authority over the different regions in Moscow are given absolute priority. Opponents are put behind bars, beaten up or excluded from elections. Even more drastic is the sudden death of critics, in particular people who are suspected of disclosing important information. Europe must help Russia not to slide down further towards a situation that is becoming intolerable for more and more people. It is in this light that the protection of the people who stand up for the right of the Mari Republic should be seen.
(LT) First I would like to thank my colleagues Tunne Kelam, Vytautas Landsbergis and Charles Tannock for their initiative in arranging for us to hear the Commission's report on Galina Kozlova today and adopt a resolution.
This resolution is yet another European Parliament document, concerning human rights abuses in Russia, which is linked to the EU through a Partnership and Cooperation Agreement - currently in force - and through a strategic partnership that it now appears is based not on shared values but on pragmatism, seeking economic and other benefits.
To me, as a member of the European Parliament's Human Rights Subcommittee, one avenue of EU-Russia cooperation is particularly important - the ongoing EU-Russia consultations on issues of human rights, minority rights and basic rights. In this context the brutal attack on Galina Kozlova, editor of the literary journal Ontšõko and wife of Mari Council chairman Vladimir Kozlov, an attack with precedents in the Mari Republic, not only deserves our attention and consideration, but it forces us to return yet again to the general human rights situation in Russia.
Considering the latest data, Russia is now the second most dangerous place in the world for journalists (after Iraq). Therefore, I fully support the spirit of our resolution, in which the European Parliament urges the Russian Federation and local governmental institutions to honour their commitments under international law, not just to guarantee freedom of the press but to implement legislative provisions relating to the protection and support of minority languages and cultures.
I think the problems of Finno-Ugric minorities in Russia could be raised by the Commission during the ongoing EU-Russia dialogue on human rights issues, and during the EU-Russia leaders' summit.
(PL) Mr President, the European Parliament expresses its concern about the attack on Galina Kozlova, member of the board of the Mari Ušem national organisation and editor of the literary magazine Ontšõko in the Mari-El Republic in the Russian Federation. Galina Kozlova is married to Vladimir Kozlov, President of the Mari-El Republic's Council, who was also nominated for the 2006 Sakharov Prize. We should recall that this prize was presented by the current President of Estonia, Toomas Ilves, who was formerly a Member of the European Parliament.
The question arises as to what Russia is aiming at. There is a growing number of attacks on independent activists and journalists. More and more incidents remain unexplained. Issues such as repression, violation of human rights, and of the rights of minority national groups in the Russian Federation are being raised ever more frequently. Perhaps what is happening is that President Putin's regime is becoming increasingly authoritarian? This case should be food for thought for us, and we must demand a thorough investigation by the Russian authorities to identify the perpetrators of the attack.
Member of the Commission. Mr President, this has been an impressive debate and I have taken good note of all the points raised. It is good to focus our attention, from time to time, on issues which do not necessarily make the headlines in the EU. The attack on Mrs Galina Kozlova was one such event, and I hope very much that she will make a full and speedy recovery and continue with her responsibilities.
As I have said, the Commission would like to have a constructive dialogue with Russia on such matters. We are aware both of the criticism of the present situation regarding the Mari people and of the efforts which have been made at official level in Russia to safeguard their rights and their culture. Modern societies need to find ways of addressing the situation of minorities to encourage peaceful and harmonious social economic development. We all need to continue making efforts in this respect. We shall aim, therefore, to use our contacts with Russia, and in particular the human rights consultations, to identify ways in which we can work together to improve the situation. I have already mentioned that 3 May is one of those meeting days.
The Commission will continue to raise concerns about human rights at all levels, from the summit down. For a more detailed discussion, the best forum for an exchange of views with Russia is the human rights consultations.
Pursuant to Article 103(2) of the Rules of Procedure, I have received three motions for resolutions.
The debate is closed.
The vote will take place today at 5 p.m.